Citation Nr: 1640705	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-30 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post phlebitic syndrome, associated with status post left thigh gunshot wound.

2.  Entitlement to a rating in excess of 40 percent for status post residuals of a gunshot wound (GSW) to the left thigh.

3.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the case was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the matters are being remanded for the reasons set forth below, ongoing VA treatment records should be added to the file.

GSW Residuals, Left Thigh

In June 2015, the case was remanded for additional development, which included getting a current VA examination.  The directives did not specify exactly what the examination should cover, but noted that the report should comply with all protocols for rating the disability under the appropriate diagnostic codes.  

The resultant January 2016 VA examination followed the format of the DBQ for muscle injuries and covered areas such as weakness, atrophy, and fatigue.  The diagnostic codes pertaining to injuries to muscle groups XIV and XV (diagnostic codes 5314 and 5315) relate to joint function of the knee and hip.  Joint function, however, goes beyond the areas addressed in the muscle examination.  The VA examination prior to this took place in September 2011, and took into account range of motion studies, which are also indicators of joint function.  The DBQ for muscle injuries does not include range of motion testing, so it is not sufficient on its own to address criteria for all appropriate diagnostic codes, which in this case include diagnostic codes 5250 to 5253 and 5256, 5260, and 5261.  See 38 C.F.R. § 4.71a.  

The Board also notes that in July 2016, the Court issued a precedent decision that also renders the VA examination performed in January 2016 inadequate.  The Court's decision addressed the interpretation of the final sentence of 38 C.F.R. § 4.59, which reads as follows:  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that the actions advised in this sentence were mandatory.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court also held that whether all of the range of motion testing described in 38 C.F.R. § 4.59 must be conducted in a specific case is a medical determination.  Id.  The Court also indicated that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in a specific case, "he or she should clearly explain why that is so."  Thus, the requirements set forth in Correia must also be considered on reexamination.

Post Phlebetic Syndrome

The Board finds that the January 2016 DBQ examination of artery and vein conditions addressed the criteria for a 10 percent rating under Diagnostic Code 7121.  See 38 C.F.R. § 4.104.  Since the Veteran is seeking a rating in excess of 10 percent, the findings are incomplete, and therefore inadequate.  Thus, reexamination is needed.

TDIU

As the outcome of the appeal for higher ratings for residuals of a GSW to the left thigh and post-phlebitis syndrome will ultimately impact the Board's adjudication of the TDIU claim, these matters are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification by the Veteran, obtain and associate with the claims file, copies of VA treatment records since December 2015.

2.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the functional impairment of the left knee and hip due to injuries to Muscle Groups XIV and XV.  In particular, the examination must include tests of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Testing of the right hip and knee must also be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, the examiner must describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  The examiner should address the impact of the disorder on the Veteran's employability.

The Veteran's electronic claims file must be available to the examiner in conjunction with the examination.  

3.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and current level of severity of his service-connected post phlebitis syndrome.  The entire claims folder and electronic records in Virtual VA and VBMS must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints and pertinent clinical findings.  Findings should include whether the disorder is completely or incompletely relieved by elevation of the extremity, and if manifestations include persistent edema, stasis pigmentation or eczema, and persistent ulceration.  A complete medical history should be elicited to include the impact on daily functioning.  The examiner must conduct all necessary evaluations, studies, and tests.  The examiner should address the impact of the disorder on the Veteran's employability.

The Veteran's electronic claims file must be available to the examiner in conjunction with the examination.  

4.  Then, after conducting any further development deemed warranted, adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

